             Case 1:19-cv-02420-GHW Document 66 Filed 10/21/20 Page 1 of 2




David S. Rosenthal, Esq.
Nixon Peabody LLP
53 State Street
Boston, Massachusetts 02109
(617) 345-1000
drosenthal@nixonpeabody.com

David A. Tauster, Esq.
Nixon Peabody LLP
50 Jericho Quadrangle, Suite 300
Jericho, New York 11753
(516) 832-7500
dtauster@nixonpeabody.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KSENIA SHNYRA, ALEXANDER REYNGOLD, and
KENNETH WALKER,

                                                    Plaintiffs,
                                                                       19-CV-02420 (GHW)
- against –
                                                                      NOTICE OF MOTION
STATE STREET BANK AND TRUST CO., INC.,

                                                    Defendant.


           PLEASE TAKE NOTICE that, upon the Declaration of David A. Tauster, dated

October 21, 2020, together with the exhibits annexed thereto, the accompanying Memorandum

of Law in Support, dated October 21, 2020, and all prior pleadings and proceedings herein,

Defendant State Street Bank and Trust Co., Inc. (“State Street”) will move this Court before the

Honorable Gregory H. Woods, at the United States Courthouse, 500 Pearl Street, New York,

New York, for an order pursuant to Federal Rule of Civil Procedure (“FRCP”) 37:

           (1) Dismissing the Complaint in its entirety pursuant to FRCP 37(b)(2)(A)(v);

           (2) Imposing any other or further sanction which the Court deems warranted pursuant to

                   FRCP 37(b)(2)(A) including, but not limited to:

                                                       1
4836-4281-1855.1
             Case 1:19-cv-02420-GHW Document 66 Filed 10/21/20 Page 2 of 2




                      a. Prohibiting Plaintiffs from offering evidence in support of their claims

                          pursuant to FRCP 37(b)(2)(A)(i)

                      b. Striking Plaintiffs’ discovery demands and/or certain allegations from the

                          Complaint pursuant to FRCP 37(b)(2)(A)(iii);

                      c. Treating Plaintiffs’ and/or their counsel’s non-compliance with the Court’s

                          orders as contempt of court pursuant to FRCP 37(b)(2)(A)(vii);

           (3) Compelling the production of all outstanding interrogatory responses, interrogatory

                   verifications and documents pursuant to FRCP 37(a)(3)(B)(iii) and (iv) within seven

                   (7) calendar days;

           (4) Awarding State Street its reasonable expenses, including attorney’s fees, pursuant to

                   FRCP 37(a)(5)(A) and 37(b)(2)(C); and

           (5) Such other and further relief as the Court deems just and proper.

           PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s order dated

October 15, 2020, see Docket Entry 65, any and all papers you wish to file in response to this

Motion must be served on the undersigned no later than October 28, 2020.

Dated: October 21, 2020
       Jericho, New York
                                                            NIXON PEABODY LLP

                                                            By:     /s/ David A. Tauster
                                                                        David A. Tauster
                                                            50 Jericho Quadrangle, Suite 300
                                                            Jericho, New York 11753
                                                            (516) 832-7500
                                                            dtauster@nixonpeabody.com
                                                            Attorneys for Defendant

TO:        All counsel of record (via ECF)




                                                       2
4836-4281-1855.1
